DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 in the reply filed on 10/28/21 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 19 and 20 of U.S. Patent No. 11,191,321. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim footwear having an upper and a heel support device comprising a plurality of slats and having a peg/elongate tip extending rearwardly therefrom.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilgore (Pub. No. US 2006/0032091). With respect to claims 1-2 & 11, Kilgore discloses an article of footwear (see figures 1-8) comprising: an upper (22) comprising at least a first layer of a first material having a first melt temperature by securing inner portion 32 to outer portion 34, see figure 6); and wherein said at least one peg comprises a second material having a second melt temperature (rivets 38 are plastic snap rivets) lower than the first melt temperature; wherein the stem and the head are of unitary, integral construction, the stem also comprising the second material (rivets 38 are plastic snap rivets); and wherein the head depicts at least one of an object, or a design (dome shaped).
With claim 3, Kilgore discloses wherein the head, the stem (rivets 38 are plastic snap rivets), and the body are of unitary, integral construction, the stem 
With respect to claim 4, Kilgore discloses wherein the first layer of the upper defines apertures (apertures 56, 60 are used in conjunction with fastener 36 to secure upper 22 to support assembly 30) spaced apart from one another in a first arrangement; and the at least one peg comprises multiple pegs spaced apart from one another in the first arrangement and extending through the apertures in the upper (specifically, apertures 56, 60 receive projections 42 of first portions 40).
With respect to claim 6, Kilgore discloses wherein: the footwear element is a heel support device (support assembly 30, see figures 1-8) disposed at a heel region of the upper; the body comprises a center portion (support assembly 30 acts as a heel counter, and is contoured to wrap around the user's heel and along the sides of footwear 10 in heel portion 20), a medial portion extending forwardly from the center portion at a medial side of the heel support device (see figure 1), and a lateral portion extending forwardly from the center portion at a lateral side of the heel support device (see figure 1); wherein a first of the pegs (40 & 42) is integral with and extends outward from the center portion (back portion, see figure 1), a second of the pegs (40 & 42) is integral with and extends 
With respect to claim 7, Kilgore discloses wherein the heel support device, including the center portion, the medial portion, the lateral portion, and the pegs, is a unitary, one-piece component (see figure 6).
Allowable Subject Matter
Claims 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are footwear elements with pegs analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
12/28/2021